Citation Nr: 0329551	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  02-14 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel




INTRODUCTION

The veteran had over 28 years of honorable active military 
duty from July 1973 to January 2002.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
rating decision dated in January 2002, from the Department of 
Veterans Affairs (VA) Regional Office in Columbia, South 
Carolina (RO).


FINDING OF FACT

The veteran's currently diagnosed left retropatellar pain 
syndrome is related to his military service.


CONCLUSION OF LAW

Left retropatellar pain syndrome was incurred in active 
military duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The service medical records indicate that in November 1985, 
the veteran complained of a one year history of left knee 
pain.  In April 1999, the veteran complained of left knee 
pain.  It was noted that the veteran had pulled a hamstring 
in 1993.  The assessment was chronic left knee pain.  A 
subsequent report dated in August 2000, indicated left knee 
pain with complaints of giving out using the stairs.  The 
diagnosis was retropatellar pain syndrome.  

A VA examination conducted in November 2001, reported that 
the veteran stated he had significant problems with his left 
knee giving way, with stairs being a problem for him.  On 
examination, it was noted that there was no effusion of the 
knee, and no medial or lateral joint line tenderness to 
palpation.  The examiner noted that no x-rays were taken, 
although magnetic resonance imaging scans had been.  The 
examiner only noted that the scans should be made available 
to VA examiners, and he did not provide diagnoses with regard 
to any examination findings.

Thereafter, in January 2002, prior to military retirement, 
the veteran complained of left knee pain, and reported that 
his left knee "gives out" when getting into a car or with 
climbing stairs.  The impression was questionable ligament 
strain versus degenerative joint disease.  

Subsequent to service discharge, an magnetic resonance 
imaging scan of the left knee conducted in March 2002, 
demonstrated intrameniscal degeneration involving the 
posterior horn of the medial meniscus.  In April 2002, the 
veteran complained of left knee pain.  The diagnosis was 
retropatellar pain syndrome.  In May 2002, the veteran stated 
that his left knee symptoms were aggravated by running and 
stairs.  On examination, there was a mild increase in 
symptoms upon squatting.  The assessment was left 
retropatellar pain syndrome.  

Based on complaints of knee pain and a diagnosis of 
retropatellar pain syndrome in 2000 while in-service, and 
diagnoses of retropatellar pain syndrome soon after service 
discharge, the Board finds that service connection for this 
disorder is warranted.  Although the RO denied this claim 
noting that pain alone does not constitute a disability for 
which service connection may be granted, the Board notes that 
retropatellar pain syndrome is a disorder recognized by VA 
for compensation purposes and is characterized by anterior 
knee pain between the patella and the femur, especially on 
climbing or descending stairs or on squatting.  68 Fed. Reg. 
7018 (February 11, 2003).  Accordingly, service connection 
for the veteran's left retropatellar pain syndrome is 
granted. 

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This act 
introduces several fundamental changes into VA's adjudication 
process which impact on this issue currently on appeal.  
While VA did not fulfill the VCAA duty to notify or assist 
this veteran with regard to this issue, such an error is not 
prejudicial in light of the grant of service connection. 

ORDER

Service connection for left retropatellar pain syndrome is 
granted.  


REMAND

As noted above, in November 2000, the VCAA was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  Under the VCAA, VA has a duty to notify a 
claimant of any specific information and evidence needed to 
substantiate and complete a claim.  Further, VA must tell a 
claimant what specific part of that evidence he must provide, 
and what specific part VA will attempt to obtain.  38 
U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The RO attempted to provide this notice in a letter dated in 
May 2002.  This notice was provided in accordance with the 
provisions of 38 C.F.R. § 3.159(b)(1) (2003) and therefor 
improperly limited the veteran's time for response.  In a 
decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, Nos. 
02-7007-10, 2003 U.S. LEXIS 19540 (Fed. Cir. Sep. 22, 2003) 
(PVA), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1).  The Federal Circuit found 
that the 30-day period provided in § 3.159(b)(1) was 
misleading and detrimental to claimants whose claims were 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development, the RO must take this opportunity to 
inform the appellant that a full year is allowed to submit 
the additional information and/or evidence requested.  

Under the VCAA, a veteran is entitled to a complete VA 
medical examination, which includes an opinion as to whether 
there is a nexus between the claimed disorders and service 
based on all possible evidence.  See 38 U.S.C.A. § 5103(A).  
Although the veteran was afforded a VA examination in 
November 2001, the Board does not find this examination to be 
adequate for appellate purposes.  The examiner failed to 
provide diagnoses for any findings, and failed to comment 
upon available magnetic resonance imaging scans conducted 
during the veteran's military service.

Accordingly, this case is remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) 
must be fully complied with and 
satisfied, to include full compliance 
with the decisions in Quartuccio, Charles 
v. Principi, 16 Vet. App. 370 (2002); and 
PVA.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
etiology of any back disorder found.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  Following a review of the service 
and postservice medical records, the 
examiner should state whether it is at 
least as likely as not that any diagnosed 
back disorder is related to the veteran's 
active duty service.  A complete 
rationale for all opinions should be 
provided.  The report prepared should be 
typed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After any additional development 
required by the VCAA is undertaken and 
completed to the extent possible, the 
claim on appeal should be reviewed.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review in 
accordance with PVA.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



